

117 HR 2458 IH: Non-Judicial Foreclosure Debt Collection Clarification Act
U.S. House of Representatives
2021-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2458IN THE HOUSE OF REPRESENTATIVESApril 13, 2021Mr. Auchincloss introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Fair Debt Collection Practices Act to clarify that the definition of a debt collector includes, in all cases, a person in a business the principal purpose of which is the enforcement of security interests.1.Short titleThis Act may be cited as the Non-Judicial Foreclosure Debt Collection Clarification Act.2.Enforcement of security interests Section 803(6) of the Fair Debt Collection Practices Act (15 U.S.C. 1692a(6)) is amended by striking For the purpose of section 808(6), such term also includes any person who uses any instrumentality of interstate commerce or the mails in any business the principal purpose of which is the enforcement of security interests.. 